Title: [From Thomas Jefferson to John Christian Senf, 5 November 1784]
From: Jefferson, Thomas
To: Senf, John Christian


[Paris, 5 Nov. 1784. Entry in SJL reads: “Ch. Senf. answer to his of Hague Sep. 27. 1784. that could not assist him either from funds here or in Holld.” See Senf to TJ, 27 Sep. 1784 and also TJ to James Monroe, 11 Nov. 1784, concerning his own financial difficulties. This letter to Senf was enclosed in a (missing) letter to C. W. F. Dumas, 20 Nov. 1784; it has not been found, but it was sold 17 Nov. 1941 at the Kolb sale (Wm. D. Morley, Catalogue 195).]
